Citation Nr: 0819863	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-05 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	 Linda E. Hodge, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
New Orleans, Louisiana, which, inter alia, denied service 
connection for a left ankle disorder.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held at the RO in December 
2006. A transcript of the hearing is associated with the 
file.

The claim for service connection for a left ankle disorder 
was remanded for additional development by the Board in a 
June 2007 decision which disposed of another issue previously 
on appeal.  This case is now returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

The competent medical evidence reflects that the veteran's 
current left ankle disorder is more likely due to post-
service injury and is less likely than not related to the 
acute and transitory left ankle injury treated in service 
during active duty for training.  


CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.

In the present case, the veteran's claim on appeal was 
received in April 2002 for a left ankle disorder and a duty 
to assist letter was sent in June 2002 prior to the January 
2003 denial of this claim.  This letter provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to service connection, which included notice 
of the requirements to prevail on these types of claims, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  
Additional VA notices was sent in June 2007.  The duty to 
assist letters, specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The claim was readjudicated and a supplemental 
statement of the case was issued on February 2008.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, Social Security and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The most recent VA 
examination was done in January 2008, which includes a review 
of the claims file and examination of the veteran.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in the letter of June 2007.  

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303.  Service connection is presumed for arthritis if 
evidence shows that arthritis became manifest to a 
compensable degree (10 percent) within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 
& Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

In addition, service-connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The April 1963 examination revealed normal feet and ankles 
with the report of medical history revealing him to deny any 
lameness, foot trouble, bone, joint or other deformity or 
broken bones.  Service treatment records reflect no findings 
or complaints of left ankle problems.  The April 1966 
separation examination revealed normal feet and ankles with 
the report of medical history revealing him to deny any 
lameness, foot trouble, bone, joint or other deformity or 
broken bones.  

National Guard records show that the veteran injured his left 
ankle on the line of duty during active duty for training in 
August 1976 when he got out of a 3/4 ton truck and fell, 
spraining his left ankle.  Thereafter there are no records of 
left ankle problems shown until the early 1990's.  

Records used in conjunction with a Social Security claim 
include a July 1990 doctor's note saying the veteran was 
injured on the job on August 1, 1989 and was treated for 
contusion of the left foot and ankle and possible fracture of 
the left ankle.  He was totally disabled from August 1, 1989 
through November 15, 1989 and returned to work on November 
16, 1989.  

An August 1991 report from a bone and joint clinic elaborated 
on the veteran's history regarding left ankle problems with a 
history of initially injuring the left foot on the job when 
he dropped a valve on the foot with a diagnosis of contusion 
of the left foot and ankle, with the same history of 
disability from the job as recorded in the July 1990 note.  
However this record also gives a history of the veteran 
reinjuring his left ankle about 1 year ago when he stepped on 
a nail and twisted the foot and became symptomatic again.  He 
now had pain on the left foot whether or not he was weight 
bearing.  He had pain from up the leg to the thigh, but no 
numbness of the foot or toes.  Physical examination revealed 
a normal contour of the left ankle and foot, without any 
discoloration and with normal pulses and temperature.  His 
symptoms appeared to be around the lateral aspect of the 
subtalar joint.  He had good range of motion but did exhibit 
discomfort in the extremes of motion.  There was no 
neurovascular deficit.  The doctor concluded that the veteran 
was a male with 2 episodes of injury to the left foot and/or 
ankle initially on August 1, 1989 and one year lateral with 
pain involving the foot mostly to the ankle specifically the 
subtalar joint and mainly posterior facet.  X-rays verified 
the presence of degenerative changes of the left posterior 
facet but the doctor did not know whether the origins were 
traumatic or just a case of wear and tear.  The disability 
was from pain involving the left subtalar joint.  An October 
1991 report reflects that the veteran was primarily seen for 
difficulties ambulating and severe left foot pain with a bone 
scan of 1989 said to reveal possible fracture of the left 
foot.  There was no significant history obtained by this 
doctor who only saw the veteran once, and physical 
examination revealed moderate tenderness of the left foot 
diagnosed as chronic osteoarthritis secondary to fracture.  

A December 1991 disability examination again gave the same 
history as given in April 1991 regarding the injury of the 
left ankle at work in 1989.  At the time of this examination 
he complained of pain in the left foot and ankle present 
constantly and worsened with prolonged standing or walking.  
He had no complaints of stiffness in the foot and no swelling 
of the ankle.  Physical examination was generally normal as 
it revealed no swelling, redness, or deformity, atrophy or 
ligament instability with a full range of motion without 
pain.  X-rays were also normal and the examiner opined that 
there was no restriction of motion of the left ankle.  A May 
1992 letter from the doctor who wrote the October 1991 report 
again recited the history of the job injury to the left ankle 
in August 1989 with a contusion and possible fracture of the 
left ankle, with a diagnosis in August 1991 with chronic 
osteoarthritis secondary to fracture, chronic, left talus of 
the left foot.

A June 1992 disability examination included a history of 
recurrent strains of the left ankle joint, with the last 
approximately 3 years ago.  To the best of the veteran's 
knowledge he has not apparently fractured the left ankle and 
never had a cast put on it.  His complaints included limited 
standing no more than an hour and walking less than a block 
because of the left ankle pain and he used a cane at times.  
Physical examination revealed tenderness to palpation about 
the left ankle joint.  His left ankle appeared stable to 
examination.  There was no joint swelling, redness or heat.  
He stood normally and walked with a slight limp favoring his 
left ankle but when distracted he walked without a cane or 
limp.  The diagnosis was chronic sprain/strain left ankle.

VA treatment records from 1999 to 2006 mostly address various 
other medical problems but do include mention of the left 
ankle.  

The veteran was repeatedly seen from April 1999 to September 
1999 for left ankle complaints.  In April 1999 he complained 
of left ankle pain with the physical examination revealing 
moderate equino varus, tender over the peroneal tendons, 
tender to eversion versus resistance.  He was unable to stand 
on his toes of the left foot.  X-ray study was within normal 
limits.  The assessment was peroneal tendonitis, post tibial 
tendon insufficiency.  In August 1999, he gave a 20 year 
history of left ankle pain along the lateral aspect.  He 
reported multiple sprains over the years.  He had pain with 
ambulation.  Physical examination of the left ankle revealed 
full range of motion passively but with pain over the 
anterior lateral aspect of the ankle with the rest of the 
findings within normal limits and X-ray within normal limits.  
The impression was extensor digitorum brevum (EDB) tendonitis 
with chronic ankle instability/pain.  In September 1999 he 
was assessed with chronic left ankle pain.

Pain clinic notes from February 2002 primarily focused on 
cervical spine complaints but the physical examination was 
noted to show left ankle tenderness over the lateral 
malleolus, "ATF" and "CF" ligaments.  An April 2003 
neurological note also addressing other medical problems 
noted pain in the left ankle with physical examination noting 
an inability to heel toe walk secondary to left ankle pain.  
In June 2003 he was seen at the emergency room with a history 
of having tripped and hurt his left ankle with pain from the 
left ankle to the left leg and up the back.  Another June 
2003 record after this accident revealed that he complained 
of complaints of left ankle pain and suffered an inversion 
injury to the left ankle the last night.  He was able to 
weight bear but it hurt to plantar flex.  He also complained 
of back pain and wanted stronger pain medication for his back 
and ankle.  There was mild tenderness of the proximal fibula 
and distal to the lateral malleolus, but with full range of 
ankle and he could weight bear fully.  The impression was 
left ankle sprain.  He was seen in October and November of 
2003 for left ankle complaints, with chronic pain, poor 
inversion and poor eversion.  He was unable to weight bear 
without pain for 2 years with laceup braces said to be of no 
help.  He was tender to palpation at the medial malleolus, 
with decreased inversion and eversion but with good dorsi and 
plantar flexion.  Magnetic resonance imaging (MRI) findings 
were noted.  The assessment was left ankle instability.  He 
was noted to request changes in his prescription for the left 
ankle brace and orthopedic shoes. 

A January 2004 rehabilitation note recited MRI findings with 
an impression of bony signal changes involving the calcaneous 
subjacent to the middle facet with findings suspect for 
partial tear of fibulcalcaneal ligament.  Findings would 
denote injury of the ligament and possible bony contusion.  

A May 2005 record addressing other problems did include 
complaints of pains in almost all joints and his medical 
history included traumatic arthritis of the left ankle.  No 
significant left ankle findings were shown on physical 
examination and the impression was traumatic arthritis, 
arthralgias and fibromyalgia.  A problem list dated in 
February 2006 included pain in the joint involving the ankle 
and foot.  

The report of a February 2004 VA general examination revealed 
the veteran to report that he fell in the National Guard and 
injured his left ankle and was treated in the National Guard 
clinic.  He also reported hurting his left ankle in 1989 at 
work as a heavy object fell on it.  He was treated for 3 or 4 
months including with Cortisone injections in the ankle.  He 
used a cane because of pain in the left foot.  On examination 
he limped on the left and his ankle had reduced dorsiflexion 
of 20 degrees on the left but 40 degrees plantar flexion.  He 
had limited subtalar motion on the left.  The X-rays of the 
left ankle showed some exostosis over the posterior talus on 
the left which may represent old fracture.  The final 
diagnosis included old injury to the left ankle with limited 
motion.

The report of a January 2008 VA examination included review 
of the claims file as well as examination of the veteran.  
The examiner noted that from review of the clams file the 
veteran had not been seen while on active duty for any kind 
of ankle injury, but he did have Reserve time in August 1976 
where he was in the National Guard and twisted his ankle and 
treated with ice, but did not require a cast.  He did not 
have any pain or anything until 1992.  Review of the claims 
file showed that he had a significant injury where he twisted 
his back trying to catch a falling vale in the course of work 
in August 1, 1989.  The vale fell on his left foot and ankle, 
causing a contusion and possible fracture and he was given 2 
weeks off by Dr. Scoggin.  A letter to vocational 
rehabilitation services from Dr. Matta dated in August 1991 
was noted to show the veteran to state that this was the 
initial injury to his left ankle and foot that kept him 
disabled until November 1989.  Dr. Matta further stated that 
the veteran reported injuring his left ankle and foot again 1 
year later at work when stepping on a nail, and that was when 
he started having chronic pain in his left ankle and foot.  A 
November 1991 letter from Dr. Williams, an orthopedic surgeon 
for disability hearing stated that the veteran began having 
chronic pain in his ankle after a vale fell on his ankle foot 
in August 1989.  

The veteran's current complaints were of chronic pain and 
that he just tolerated the pain and started seeing about his 
ankle pain in the last 7 years at the VA.  He stated that 
those records are lost.  He reported a flareup of pain as 
throbbing, 8/10 that occurs one time a day and lasts 2 hours, 
brought on by changing weather, walking or standing over 10 
minutes.  It was eased by Tramodol and Percocet.  He used an 
ankle brace and a walking cane for both his ankle and back.  
He could perform active duties of daily living.  He received 
Social Security disability since 1990 in part due to his 
ankle as well as other disabilities.  

Physical examination revealed him to walk with a cane in his 
right hand.  He limped slightly but during the examination he 
was noted to stand on his foot without limping and had no 
problem limping and no problems walking a few steps without 
limping at all.  After repetitive motion of the right ankle 
times three, he had dorsiflexion to 20 degrees limited by 
pain and plantar flexion to 45 degrees with pain at this 
range.  In his lateral malleolus, there was no redness, 
warmth, increased skin temperature or swelling around the 
ankle.  His right ankle was compared to the left ankle after 
he stated it was swollen and no swelling could be ascertained 
from comparison to the right ankle.  He had no inversion or 
eversion weakness of the ankle.  X-rays from August 2007 were 
reviewed and recited with an impression of no acute fracture 
or dislocation of the left ankle.  The MRI from March 2002 
was also reviewed and was noted to show bony signal change 
involving the calcaneus adjacent to the malleolar facet with 
findings suspected for a partial tear of the fibular 
calcaneous ligament with findings that would denote injury of 
the ligament and probably bony contusion.  The examiner's 
diagnosis was left ankle with partial tear of the 
fibulocalcaneus ligament by MRI with current normal X-rays.  

The examiner commented that the veteran's claims file was 
reviewed prior to rendering this opinion of whether or not 
the veteran's current ankle disorder was directly related to 
his military service.  He was noted to have been treated 
briefly and released without recurrence of an ankle sprain in 
August 7, 1976 with an interval period of 13 years without 
any pain until he injured himself on the job.  There was no 
evidence in the claims file of any continuity of care from 
August 7, 1976 until an injury in August 1989 to the left 
ankle, at which time he told 2 different physicians that he 
had significant injury to his left ankle and foot with the 
beginning of chronic pain.  It was as less likely than not 
that his current ankle sprain was related to the ankle injury 
on August 7, 1976 and to opine otherwise would lead to mere 
speculation.  

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a left ankle disorder.  While the evidence 
does reflect that he injured the left ankle in active duty 
for training in 1976, the evidence fails to show any 
continuity of symptoms until he injured his ankle on August 
1, 1989, with reinjuries to the ankle again around 1990 as 
per the report from August 1991 and again in June 2003.  The 
examiner in the January 2008 examination is noted to have 
provided an opinion based on review of the claims file to 
include this history, and examination of the veteran, when 
this examiner stated that it was less than likely that the 
veteran's current left ankle disability is related to this 
injury in August 1976.  Although a record from August 1999 
revealed the veteran to give a 20 year history of left ankle 
pain, which would suggest a continuity of symptoms dating 
back to the 1970's, this appears to be based solely on the 
veteran's history alone, with no indication that there was 
any review of medical evidence to verify such continuity of 
symptoms.  Lay histories are not transformed into competent 
evidence merely because the transcriber happens to be a 
medical professional.  LaShore v. Brown, 8 Vet App 406 
(1995). 

There is also no basis for a presumptive grant of service-
connection pursuant to 38 C.F.R. § 3.307, 3.309 as there is 
no evidence of arthritis affecting the left ankle being 
manifested within one year of the veteran's discharge from 
service.  

The bulk of the evidence thus shows the August 1976 injury to 
the ankle to be acute and transitory and resolved without 
residuals, with the current left ankle disorder apparently 
related to his subsequent injuries documented in the record.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a left ankle disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


